Exhibit 10.41

 

   November 23, 2012    To:    BMC Software, Inc.       2101 CityWest Boulevard
      Houston, Texas 77042-2827       Attention:             Corey Walsh   
                             Vice President, Treasurer    Telephone:          
(713) 918-2385    Facsimile:             (713) 918-1236 From    Morgan Stanley &
Co. LLC       1585 Broadway       New York, NY 10036-8293    Re:    Issuer
Forward Repurchase Transaction       (Confirm Number: DP1:3192477)   

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Morgan Stanley & Co. LLC
(“Dealer”) and BMC Software, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”). The terms of the Transaction shall be set forth in
this Confirmation. This Confirmation shall constitute a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with (i) the election of an executed guarantee of Morgan Stanley dated as of the
Trade Date in substantially the form attached hereto as Annex C as a Credit
Support Document, (ii) the election of Morgan Stanley as a Credit Support
Provider in relation to Party A and (iii) the additional elections set forth in
this Confirmation). The Transaction shall be the only Transaction under the
Agreement. Notwithstanding the foregoing, (i) no transaction now existing or
hereafter entered into between Dealer and Counterparty shall constitute a
Specified Transaction for the purpose of the Agreement, and (ii) the Transaction
shall not constitute a Transaction (as such term is defined in the ISDA Form)
under any other agreement, including any ISDA Master Agreement currently
existing or entered into from time to time between Dealer or any of its
affiliates and Counterparty.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows: General Terms:   

Trade Date:

   November 23, 2012

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Ticker
Symbol: “BMC”)

Prepayment:

   Applicable

Prepayment Amount:

   As provided in Annex B to this Confirmation.

Prepayment Date:

   The first Exchange Business Day following the Trade Date

Exchange:

   Nasdaq Global Select Market

Related Exchange(s):

   All Exchanges

Calculation Agent:

   Dealer. Upon request by Counterparty, the Calculation Agent shall deliver,
within five Exchange Business Days following the date of such request, a written
explanation describing in reasonable detail any calculation or adjustment made
hereunder by the Calculation Agent, including, where applicable, the methodology
and data applied; provided, however, that nothing in this provision shall
require the Calculation Agent to disclose any proprietary models or proprietary
methodology or violate applicable laws, regulations or policies or contractual
obligations in connection with delivery of such explanation. Valuation Terms:   

Averaging Dates:

   Each of the consecutive Exchange Business Days commencing on, and including,
the Exchange Business Day immediately following the Trade Date and ending on,
and including, the Final Averaging Date.

Final Averaging Date:

   The Scheduled Final Averaging Date; provided that Dealer shall have the
right, in its absolute discretion, at any time and from time to time, to
accelerate the Final Averaging Date, in whole or in part, to any date that is on
or after the Scheduled Earliest Acceleration Date by written notice to
Counterparty no later than 8:00 P.M., New York City time, on the Exchange
Business Day immediately following the accelerated Final Averaging Date.    In
the case of any acceleration of the Final Averaging Date with respect to less
than all of the then-current Prepayment Amount (such portion, the “Accelerated
Portion”) (any such Valuation Date for which the Accelerated Portion is less
than the full Prepayment Amount, a “Partial Acceleration Date”), the Transaction
shall be considered two Transactions with terms identical to those of the
original Transaction except that (1) the first such resulting Transaction (the
“Accelerated Transaction”) shall have a Prepayment Amount equal to the
Accelerated Portion and a number of Initial Shares, rounded to the nearest whole
number, equal to the number of Initial Shares immediately preceding the Partial
Acceleration Date multiplied by a fraction the numerator of which is the
Accelerated Portion and the denominator of which is the Prepayment Amount
immediately preceding the Partial Acceleration Date (the “Accelerated Initial
Shares”), (2) the second such resulting transaction (the “Remaining
Transaction”) shall have a Prepayment Amount equal to the Prepayment Amount
immediately preceding the Partial Acceleration Date minus the Accelerated
Portion and a number of Initial Shares equal to the Initial Shares immediately
preceding the Partial Acceleration Date minus the Accelerated Initial Shares and
(3) for the avoidance of doubt, following settlement of the Accelerated
Transaction, the Remaining Transaction shall be treated for all purposes as the
sole Transaction hereunder.

 

2



--------------------------------------------------------------------------------

   The Dealer may only elect to declare a Partial Acceleration Date if the
related Accelerated Portion is at least USD 150,000,000.    In the case of a
Partial Acceleration Date, the Dealer shall specify in its written notice to
Counterparty designating a Valuation Date in connection with a Partial
Acceleration Date the Accelerated Portion for such Valuation Date.

Scheduled Final Averaging Date:

   As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration Date:

   As provided in Annex B to this Confirmation.

Valuation Date:

   The Final Averaging Date.

Averaging Date Disruption:

   Modified Postponement, provided that notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Scheduled Final Averaging Date in accordance with
Modified Postponement (as modified herein) and/or (ii) determine that such
Averaging Date is a Disrupted Day only in part, in which case the Calculation
Agent shall (x) determine the VWAP Price for such Disrupted Day based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event and (y)
determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price” below. Any
such adjustment will be made in good faith and in a commercially reasonable
manner. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full. Section 6.6(a) of the Equity Definitions is hereby amended by replacing
the word “shall” in the fifth line thereof with the word “may,” and by deleting
clause (i) thereof, and Section 6.7(c)(iii)(A) of the Equity Definitions is
hereby amended by replacing the word “shall” in the sixth and eighth line
thereof with the word “may.”

Market Disruption Events:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in good faith based on advice of counsel, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures for Dealer to refrain from or
decrease any market activity in connection with the Transaction. Dealer shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Averaging Dates affected by it.

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

Initial Share Delivery:

   On the Initial Share Delivery Date, Dealer shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:

   The first Exchange Business Day following the Trade Date.

Initial Shares:

   As provided in Annex B to this Confirmation, as adjusted as described under
“Final Averaging Date” above.

Settlement Date:

   The date that falls one Settlement Cycle following the Valuation Date.

Settlement:

   On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:

   A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Discount; provided that the Number of Shares to
be Delivered as so determined shall be reduced by the number of Initial Shares.

Settlement Price:

   The arithmetic average of the VWAP Prices for all Averaging Dates.

VWAP Price:

   For any Averaging Date, the Rule 10b-18 dollar volume weighted average price
per Share for such day based on transactions executed during such day, as
reported on Bloomberg Page “BMC.Q <Equity> AQR SEC” (or any successor thereto)
or, in the event such price is not so reported on such day for any reason or is
manifestly incorrect, as reasonably determined by the Calculation Agent using a
volume weighted method.

Discount:

   As provided in Annex B to this Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:

   To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction. Dividends:   

Dividend:

   Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------

Share Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.    It shall constitute an
additional Potential Adjustment Event if the Scheduled Final Averaging Date is
postponed pursuant to “Averaging Date Disruption” above, in which case the
Calculation Agent may, in its commercially reasonable discretion, adjust any
relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such
postponement. Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Composition of Combined Consideration:

   Not Applicable

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:

   The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger

  

Events and Tender Offers:

   The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

 

5



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable

Failure to Deliver:

   Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable

Increased Cost of Hedging:

   Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

Determining Party:

   For all Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3.      Account Details:

  

(a) Account for payments to Counterparty:

   To Be Provided By Counterparty.

(b) Account for payments to Dealer:

   To Be Provided By Dealer.

4.      Offices:

  

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

(b) The Office of Dealer for the Transaction is: New York

5.      Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

BMC Software, Inc.

  

2101 CityWest Boulevard

  

Houston, Texas 77042-2827

  

 

6



--------------------------------------------------------------------------------

  Attention:    Corey Walsh         Vice President, Treasurer      Telephone:   
(713) 918-2385      Facsimile:    (713) 918-1236   

(b) Address for notices or communications to Dealer:

     Morgan Stanley & Co.      1221 Avenue of the Americas, 34th Floor      New
York, NY 10020      Attention: Anthony Cicia      Telephone: (212) 762-4828     
Facsimile: (212) 507-4338      Email: Anthony.Cicia@morganstanley.com   

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Counterparty. Such
purchases will be conducted independently of Counterparty. The timing of such
purchases by Dealer, the number of Shares purchased by Dealer on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of Dealer. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the parties agree that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c), and
Counterparty shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Counterparty acknowledges and agrees that (A) Counterparty
does not have, and shall not attempt to exercise, any influence over how, when
or whether Dealer effects any purchases of Shares in connection with the
Transaction, (B) during the period beginning on (but excluding) the date of this
Confirmation and ending on (and including) the last day of the Relevant Period,
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of Dealer or its Affiliates responsible for trading the Shares and
identified in writing to Counterparty in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares. Counterparty also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period unless
Counterparty has delivered written notice to Dealer of the relevant restricted
period (as defined in Regulation M) not later than the Scheduled Trading Day
immediately preceding the first day of such restricted period, in which case an
Additional Termination Event shall occur with the Transaction as the sole
Affected Transaction and Counterparty as the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement; Counterparty acknowledges that, in addition,
delivery of any such notice may cause a Disrupted Day to occur pursuant to
“Regulatory Disruption” above.

 

7



--------------------------------------------------------------------------------

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Dealer following any such announcement that such announcement has been made, and
(iii) promptly deliver to Dealer following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a).

(e) Without the prior written consent of Dealer, Counterparty shall not, and
shall use reasonable efforts to cause any “affiliated purchasers” (as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period; provided that any purchases or deemed purchases of
Shares made by Counterparty or any affiliated purchaser pursuant to any employee
stock option plan, employee stock purchase plan, or any similar employee stock
program now existing or hereafter entered into shall not be subject to this
Section 6(e).

(f) Notwithstanding anything to the contrary in this Confirmation, the Agreement
or the Definitions, under no circumstances will any Payment Obligation (as
defined in Section 10(a) below) payable in connection with any early termination
or cancellation of the Transaction include the effects of any Dividends declared
or paid by Counterparty.

 

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) As of the Trade Date, and as of any date on which Counterparty gives to
Dealer a Notice of Termination Cash Payment under (and as defined in)
Section 10(a) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

 

8



--------------------------------------------------------------------------------

(iii) The Shares are not subject to a third-party tender offer, and Counterparty
is not engaged in a self-tender offer subject to Rule 13e-1 or Rule 13e-4 under
the Exchange Act, as applicable.

(iv) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request. Counterparty has
publicly disclosed on October 31, 2012 its intention to institute a program for
the acquisition of Shares.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(viii) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(ix) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that (i) it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended and (ii) the Transaction will not violate
Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

 

9



--------------------------------------------------------------------------------

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

(d) Any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

9. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date or
the Cash Settlement Payment Date, as the case may be, then the Calculation Agent
shall make such adjustments to the exercise, settlement, payment or any other
terms of the Transaction as the Calculation Agent reasonably determines
appropriate (including, for the avoidance of doubt, to the Discount), at such
time or at multiple times as the Calculation Agent reasonably determines
appropriate, to account for the economic effect on the Transaction of such
Transaction Announcement (including adjustments to account for changes in
volatility, expected dividends, stock loan rate and liquidity relevant to the
Shares or to the Transaction). If a Transaction Announcement occurs after the
Trade Date but prior to the Scheduled Earliest Acceleration Date, the Scheduled
Earliest Acceleration Date shall be adjusted to be the date of such Transaction
Announcement.

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

10



--------------------------------------------------------------------------------

10. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”), any such
Payment Obligation shall be satisfied by delivery of the Share Termination
Alternative (as defined below) unless Counterparty, in its sole discretion,
elects to satisfy or to require Dealer to satisfy, as the case may be, any such
Payment Obligation, in whole or in part, by paying cash by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Termination Cash Payment”); provided that if Dealer would owe Counterparty the
Payment Obligation and Counterparty has elected to require that Dealer satisfy
such Payment Obligation by paying cash only in part, Dealer shall have the
right, in its sole discretion, to elect to satisfy any portion of such Payment
Obligation for which Counterparty has not so elected by delivering the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect; and
provided further that Counterparty shall be deemed to have given to Dealer a
Notice of Termination Cash Payment and elected for Dealer to pay cash in respect
of any Payment Obligation in the event of (i) an Insolvency, a Nationalization,
a Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Unless Counterparty has given (or is deemed to have given) a Notice of
Termination Cash Payment to Dealer in respect of the entire Payment Obligation,
the following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, with respect to the Payment Obligation or
such portion of the Payment Obligation for which the Notice of Termination Cash
Payment has not been elected or deemed elected (the “Applicable Portion”):

 

Share Termination Alternative:    Applicable and means, if delivery pursuant to
the Share Termination Alternative is owed by Dealer, that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date as the Calculation Agent may reasonably determine (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation or the
Applicable Portion, as the case may be. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 5 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation (or the Applicable Portion, as the
case may be) owed by Counterparty, and “Shares” as used in Annex A were replaced
by “Share Termination Delivery Units.” Share Termination Delivery Property:    A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to the parties at the time of notification of
the Payment Obligation.

 

11



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the issuer of the Shares or
any portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

(b) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(c) [Reserved.]

(d) Staggered Settlement. If Dealer would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, Dealer may, by notice to Counterparty on or
prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date.

(e) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(f) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its Affiliates or (ii) any entities sponsored or organized by, or on behalf
of or for the benefit of, Dealer, in each case with the consent of Counterparty,
such consent not to be unreasonably withheld.

(g) Additional Termination Event. It shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
if:

 

12



--------------------------------------------------------------------------------

(i) at any time during the Relevant Period, the price per Share on the Exchange,
as determined by the Calculation Agent, is at or below the Threshold Price (as
provided in Annex B to this Confirmation); or

(ii) Counterparty declares or pays any Dividend (as defined above) to holders of
record as of any date occurring during the period beginning on, and including,
the Trade Date to, and including, the Settlement Date or, if the provisions of
Annex A apply, the Cash Settlement Payment Date.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing them with the words “material economic effect on the
relevant Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(i) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

13



--------------------------------------------------------------------------------

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

(l) Termination Currency. The Termination Currency shall be USD.

(m) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(n) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(o) Suitability. Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

14



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

Yours sincerely, MORGAN STANLEY & CO. LLC By:   /s/ Serkan Savasoglu Name:  
Serkan Savasoglu Title:   Managing Director

 

Confirmed as of the date first above written:

BMC SOFTWARE, INC.

By:   /s/ Stephen B. Solcher Name:   Stephen B. Solcher Title:   Senior Vice
President, Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, (A) none of Counterparty
and its officers and directors is aware of any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Exchange Act when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading. Electing Party:    Counterparty Settlement
Method    Election Date:    The date 10 Exchange Business Days prior to the
Valuation Date; provided that if Dealer accelerates the Final Averaging Date
pursuant to the proviso to the definition of Final Averaging Date, the
Settlement Method Election Date shall be the second Exchange Business Day
immediately following the Valuation Date. Default Settlement Method:    Net
Share Settlement Special Settlement:    Either (i) a settlement to which this
Annex A applies that follows the occurrence of a Transaction Announcement to
which Section 9 of this Confirmation applies or (ii) any settlement to which
paragraphs 2 through 5 of this Annex A apply that follows a termination or
cancellation of the Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions to which Section 10(a) of this Confirmation
applies. Forward Cash Settlement    Amount:    The Number of Shares to be
Delivered multiplied by the Settlement Valuation Price. Settlement Valuation
Price:    The arithmetic average of the VWAP Prices for all Settlement Valuation
Dates, subject to Averaging Date Disruption, determined as if each Settlement
Valuation Date were an Averaging Date (with Averaging Date Disruption applying
as if the last Settlement Valuation Date were the Final Averaging Date and the
Settlement Valuation Price were the Settlement Price). Settlement Valuation
Dates:    A number of Scheduled Trading Days selected by Dealer in its
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the later of the Settlement Method Election Date and the Final
Averaging Date. Cash Settlement:    If Cash Settlement is applicable, then
Counterparty shall pay to Dealer the absolute value of the Forward Cash
Settlement Amount on the Cash Settlement Payment Date. Cash Settlement Payment
Date:    The date one Settlement Cycle following the last Settlement Valuation
Date. Net Share Settlement Procedures:    If Net Share Settlement is applicable,
Net Share Settlement shall be made in accordance with paragraphs 2 through 5
below.

 

A-1



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of 100% and the absolute value of the
Number of Shares to be Delivered; provided that in the case of a Special
Settlement, Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares (the “Restricted Payment Shares”) with a value equal to the absolute
value of the Forward Cash Settlement Amount, with such Shares’ value based on
the realizable market value thereof to Dealer (which value shall take into
account an illiquidity discount resulting from the fact that the Restricted
Payment Shares will not be registered for resale), as determined by the
Calculation Agent (the “Restricted Share Value”), and paragraph 3 of this Annex
A shall apply to such Restricted Payment Shares, and (ii) by delivery of the
Make-Whole Payment Shares as described in paragraph 4 below.

3. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to Dealer (or any affiliate of Dealer designated by Dealer) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof.

(b) As of or prior to the date of delivery, Dealer and any potential purchaser
of any such Shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them).

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates, and
shall provide for the payment by Counterparty of all reasonable fees and
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Dealer, and shall contain representations, warranties
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales.

(d) Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(2) of the Securities
Act for the sale of any Restricted Payment Shares or Make-Whole Payment Shares
by Counterparty to Dealer or (ii) an exemption from the registration
requirements of the Securities Act reasonably acceptable to Dealer for resales
of Restricted Payment Shares and Make-Whole Payment Shares by the Dealer (or an
affiliate of Dealer).

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control.

 

A-2



--------------------------------------------------------------------------------

4. If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by Dealer or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by similar issuers and of similar size. If, on any
Exchange Business Day, all Restricted Payment Shares and Make-Whole Payment
Shares have been sold and the Settlement Balance has not been reduced to zero,
Counterparty shall at its sole discretion (i) deliver to Dealer or as directed
by Dealer one Settlement Cycle following such Exchange Business Day an
additional number of Shares (the “Make-Whole Payment Shares” and, together with
the Restricted Payment Shares, the “Payment Shares”) equal to (x) the Settlement
Balance as of such Exchange Business Day divided by (y) the Restricted Share
Value of the Make-Whole Payment Shares as of such Exchange Business Day or
(ii) promptly deliver to Dealer cash in an amount equal to the then remaining
Settlement Balance. This provision shall be applied successively until either
the Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, Dealer shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.

5. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder in connection with a Special Settlement, to the
date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable because the Maximum Deliverable Number is not equal to or less than
the Available Shares (the resulting deficit, the “Deficit Shares”), Counterparty
shall be continually obligated to deliver, from time to time and only as the
shares become available until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent that,
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the date hereof (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved or
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

 

Prepayment Amount:    USD 750,000,000 Scheduled Final Averaging Date:    June
28, 2013 (or if such date is not an Exchange Business Day, the next following
Exchange Business Day). Scheduled Earliest Acceleration    Date:   
[                ] (or if such date is not an Exchange Business Day, the next
following Exchange Business Day). Initial Shares:    13,062,951 Shares Discount:
   USD [                ] Maximum Stock Loan Rate:    100 basis points per annum
Initial Stock Loan Rate:    25 basis points per annum Threshold Price:    USD
15.00 Maximum Deliverable Number:    25,000,000 Shares

 

B-1



--------------------------------------------------------------------------------

ANNEX C

 

LOGO [g448344g48z08.jpg]   

1585 BROADWAY

NEW YORK, NY 10036-8293

November 23, 2012

To:

BMC SOFTWARE INC.

2101 CITYWEST BLVD SUITE 2015A

HOUSTON, TX 77042-2827

Ladies and Gentlemen:

In consideration of BMC SOFTWARE INC. (hereinafter “Counterparty”) having
entered into or entering into that certain trade dated as of November 23, 2012,
Confirm Number DP1:3192477 with Morgan Stanley & Co. LLC (hereinafter “Obligor”)
(such confirmation exchanged between the parties hereinafter the
“Confirmation”), Morgan Stanley, a Delaware corporation (hereinafter
“Guarantor”), hereby irrevocably and unconditionally guarantees to Counterparty,
with effect from the date of the Confirmation, the due and punctual payment of
all amounts payable by Obligor under the Confirmation when the same shall become
due and payable, whether on scheduled payment dates, upon demand, upon
declaration of termination or otherwise, in accordance with, and subject to, the
terms of the Confirmation and giving effect to any applicable grace period. Upon
failure of Obligor punctually to pay any such amounts, and upon written demand
by Counterparty to Guarantor at its address set forth in the signature block of
this guarantee (the “Guarantee”) (or to such other address as Guarantor may
specify in writing), Guarantor agrees to pay or cause to be paid such amounts;
provided that delay by Counterparty in giving such demand shall in no event
affect Guarantor’s obligations under this Guarantee. This Guarantee is of
payment and not of collection.

Guarantor hereby agrees that its obligations hereunder shall be continuing and
unconditional and will not be discharged except by complete payment of the
amounts payable under the Confirmation, irrespective of (1) any claim as to the
Confirmation’s validity, regularity or enforceability or the lack of authority
of Obligor to execute or deliver the Confirmation; or (2) any change in or
amendment to the Confirmation; or (3) any waiver or consent by Counterparty with
respect to any provisions thereof; or (4) the absence or existence of any action
to enforce the Confirmation, or the recovery of any judgment against Obligor or
of any action to enforce a judgment against Obligor under the Confirmation; or
(5) the dissolution, winding up, liquidation or insolvency of Obligor, including
any discharge of obligations therefrom; or (6) any similar circumstance which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor generally.

Guarantor hereby waives diligence, presentment, demand on Obligor for payment or
otherwise (except as provided hereinabove), filing of claims, requirement of a
prior proceeding against Obligor and protest or notice, except as provided for
in the Confirmation with respect to amounts payable by Obligor. If at any time
payment under the Confirmation is rescinded or must be otherwise restored or
returned by Counterparty upon the insolvency, bankruptcy or reorganization of
Obligor or Guarantor or otherwise, Guarantor’s obligations hereunder with
respect to such payment shall be reinstated upon such restoration or return
being made by Counterparty.

Guarantor represents to Counterparty, as of the date hereof, that:

1. it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation and has full power and legal right to execute and deliver
this Guarantee and to perform the provisions of this Guarantee on its part to be
performed;

2. its execution, delivery and performance of this Guarantee have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of its certificate of incorporation or by-laws or any law,
regulation or contractual restriction binding on it or its assets;

 

C-1



--------------------------------------------------------------------------------

3. all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for its due execution, delivery and performance of
this Guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and

4. this Guarantee is its legal, valid and binding obligation enforceable against
it in accordance with its terms except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ right or by general equity principles.

Each of the provisions contained in this Guarantee shall be severable and
distinct from one another and if one or more of such provisions are now or
hereafter becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Guarantee shall not in any
way be affected, prejudiced or impaired thereby.

By accepting this Guarantee and executing the Confirmation, Counterparty agrees
that Guarantor shall be subrogated to all rights of Counterparty against Obligor
in respect of any amounts paid by Guarantor pursuant to this Guarantee, provided
that Guarantor shall be entitled to enforce or to receive any payment arising
out of or based upon such right of subrogation only to the extent that it has
paid all amounts payable by Obligor under the Confirmation.

This Guarantee shall expire on June 28, 2013, however, this guarantee may be
terminated upon 15 days prior written notice to that effect actually received by
Counterparty. Such expiration or termination shall not, however, affect or
reduce Guarantor’s obligation hereunder for any liability of Obligor incurred
with respect to transactions entered into by Obligor prior to such expiration.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, without reference of its choice of law doctrine. All
capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Confirmation.

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

C-2



--------------------------------------------------------------------------------

MORGAN STANLEY By:     Name:   Title:   Authorized Signatory Address:   1585
Broadway   New York, NY 10036 Attn:   Treasurer Fax No.:   212-762-0337 Phone:  
212-761-4000

Signature page to Morgan Stanley Guarantee issued to BMC SOFTWARE INC.

and dated November 23, 2012

 

C-3